Desmond, J.
In this suit for negligently causing the death of plaintiff’s intestate, the affirmance, by the Appellate Division, of a dismissal of the complaint at the close of plaintiff’s case, requires us to say whether or not plaintiff made out a sufficient case for presentation to the jury. We hold, with the courts below, that he did not.
At about 6:00 p.m. on a January evening, an automobile owned by one of the defendants and driven by the other, stopped for a traffic light, at an intersection, then turned the corner. It had traveled, at slow speed, not more than fifty feet in the intersecting street when the driver felt a bump, looked at the tires to see if one of them had gone flat, then started the car up again but, hearing more noise, again stopped the automobile and saw that, underneath it, was the body of plaintiff’s intestate, the feet pointing toward the car’s rear, the head being nearer the front of the vehicle. The man died soon afterwards. Night had fallen at the time, but there were street lights nearby. The driver heard no outcry and had not seen plaintiff’s intestate before. No one knew how he had gotten underneath the car. There were “ drag marks ”, said one witness, on the pavement starting about 170 feet away in the direction from which the car had come and ending at the body. The driver had a defect in the vision of his left eye, but there is nothing to show that it interfered with his safe operation of an automobile. Such is a fair summary of all the proof (except as to damages) presented by plaintiff.
An inference could be justified that defendants’ car hit the man, but, since there is nothing at all to show how that came about, there is nothing on which to base a finding of negligent causation. True it is that “ in a death case a plaintiff is not held to as high a degree of proof of the cause of action as where an injured plaintiff can himself describe the occurrence ” (Noseworthy v. City of New York, 298 N. Y. 76, 80) but before that rule comes into play there must be some showing of negli*324gence, however slight. Noseworthy, and similar cases, describe a method of, or approach to, weighing evidence, but there must be a showing of facts from which negligence may be inferred. Here there was none. The statement by one witness that there were “ drag marks ” on the street was denied by another of plaintiff’s witnesses who was equally positive that they were “ tire marks ”. Only by a process of pure conjecture could such testimony be a basis for a verdict of negligence.
The judgment should be affirmed, with costs.